Baker & McKenzie LLP 2300 Trammell Crow Center 2001 Ross Avenue Dallas, Texas 75201 United States Tel: +1 Fax: +1 www.bakermckenzie.com Albert G. McGrath, Jr. Tel: +1 albert.g.mcgrath@bakernet.com November 14, 2012 Mellissa Campbell Duru Special Counsel United States Securities & Exchange Commission Office of Mergers & Acquisitions Washington, DC 20549-3628 Gold Reserve Inc. Schedule TO-I/A Filed November 7, 2012 File No. 5-78278 Dear Ms. Duru: On behalf of our client, Gold Reserve Inc. (“Gold Reserve” or the “Company”), we are submitting this letter in response to our discussions of the Company’s written response dated November 9, 2012 to the written comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) in the Staff’s letter dated November 9, 2012, relating to the above-referenced Schedule TO-I/A (the “Schedule TO”).
